Case 5:21-mj-05001-ELW Document 18     Filed 01/16/21 Page 1 of 1 PageID #: 38



                   IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                           FAYETTEVILLE DIVISION

   UNITED STATES OF AMERICA                                            PLAINTIFF

              v.           CASE NO. 5:21-MJ-5001

   RICHARD BARNETT                                                     DEFENDANT


                                     O R D E R

         The District Court Clerk is directed to file the bond granted

   by this Court under seal.     The Defendant shall not be released on

   this bond, as a stay has been issued in the District of Columbia

   pending an appeal of the release decision.

         IT IS SO ORDERED this 16th day of January, 2021.




                               áB XÜ|Ç _A j|xwxÅtÇÇ
                               HON. ERIN L. WIEDEMANN
                               UNITED STATES MAGISTRATE JUDGE
